                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


RHEA B. LUCIEN                                             CIVIL ACTION


VERSUS                                                     NO. 18-8072


CHRISTIAN VICTOR FUGAR ET AL.                              SECTION: “H”



                             ORDER AND REASONS
         Before the Court is Defendant Evelyn Fugar’s Motion appealing the
Magistrate Judge’s June 6, 2019 Order that denied Fugar’s Motion to Appoint
Counsel (Doc. 26). For the following reasons, the Motion is DENIED.


                                  BACKGROUND
         This is a contract dispute arising out of a loan that Plaintiff Rhea Lucien
allegedly made to Defendants Christian and Evelyn Fugar to fund the
construction of a school in Ghana. On April 30, 2019, Defendant Evelyn Fugar,
a resident of Texas, filed a Motion to Appoint Counsel. 1 In support of her
Motion, she stated: “I do not know what to do or where to start. I absolutely
don’t have anything to do with this case. I got thrown under the bus.” 2
         This Court referred the Motion to Appoint Counsel to the Magistrate
Judge pursuant to Local Rule 73 and 28 U.S.C. § 636(b)(1)(A). 3 The Magistrate
Judge then ordered Evelyn Fugar to “certify in writing the steps she has taken



1   Doc. 18.
2   Id. at 1.
3   Doc. 19.

                                          1
to secure counsel.” 4 Fugar did so, explaining in a May 20, 2019 filing that she
had reached out to two lawyers. 5 Fugar identified one of the lawyers as a
member of Stone Pigman’s New Orleans office, but added that “because it was
very expensive . . . they are not able to represent or help me.” 6 Fugar further
explained that she had “contacted another lawyer here in Houston . . . but she
told me she could not [represent me] because of where the case is.” 7 Fugar did
not say whether she contacted any other attorney in her efforts to obtain
representation in this matter.
       In a June 6, 2019 Order and Reasons, the Magistrate Judge denied
Fugar’s Motion. The Magistrate Judge found that “[t]he resolution of the claim
is relatively simple, i.e. did Fugar pay the debt back that was borrowed or not.” 8
The Magistrate Judge further noted that “[t]he claim is not complex, Fugar is
able to defend herself, [and] there would be minimal if any investigation”
necessary to litigate the suit. 9 Accordingly, the Magistrate Judge held that
“there are no exceptional circumstances favoring the appointment of
counsel.” 10
       On June 20, 2019, Evelyn Fugar filed the instant Motion appealing the
Magistrate Judge’s denial of Fugar’s request for an appointment of counsel. 11
The Court will now consider the Motion.




4  Doc. 20.
5  Doc. 21 at 1.
6 Id.
7 Id.
8 Doc. 25 at 2.
9 Id.
10 Id.
11 Doc. 26.



                                        2
                               LEGAL STANDARD
      A district judge may refer any non-dispositive pretrial matter to a United
States Magistrate Judge. 12 District judges must consider timely objections to
rulings by magistrates on such matters, and they must “modify or set aside
any part of the order that is clearly erroneous or contrary to law.” 13 “A finding
is clearly erroneous only if it is implausible in the light of the record considered
as a whole.” 14 More specifically, “[a]n order is clearly erroneous if the court ‘is
left with the definite and firm conviction that a mistake has been
committed.’” 15


                              LAW AND ANALYSIS
      In support of her Motion, Evelyn Fugar states:
      1. I am being accused of owing a huge amount of money that I
         know nothing about.
      2. Legal terms and vocabularies are hard to understand and be
         able to answer to. Can I please be granted counsel to help me
         defend myself? 16
      While the Court recognizes the difficulty of defending a lawsuit pro se,
Fugar has failed to show that the Magistrate Judge’s ruling was clearly
erroneous. As an initial matter, nothing in the record indicates that Fugar
cannot afford an attorney except for Fugar’s statement that it would be “very
expensive” to hire an attorney from Stone Pigman’s New Orleans office. 17 This




12 28 U.S.C. § 636(b)(1)(A). See Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995).
13 See FED. R. CIV. P. 72(a).
14 Moore v. Ford Motor Co., 755 F.3d 802, 808 n.11 (5th Cir. 2014) (quoting St. Aubin v.

   Quarterman, 470 F.3d 1096, 1101 (5th Cir. 2006)).
15 Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir. 2015) (quoting

   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).
16 Doc. 26 at 1.
17 Doc. 21 at 1.



                                           3
Court does not disagree. If, however, such a statement was sufficient to
warrant appointed legal representation, nearly everyone would qualify.
          “There is no absolute right to an attorney in civil cases.” 18 As the
Magistrate Judge found, nothing about this case presents “exceptional
circumstances” justifying the appointment of free counsel. Accordingly, unless
and until Fugar can show exceptional circumstances justifying the need to
appoint her a lawyer, this Court will not do so.


                                       CONCLUSION
          For the foregoing reasons, the Magistrate Judge’s June 6, 2019 Order is
AFFIRMED, and Defendant Evelyn Fugar’s Motion (Doc. 26) is DENIED.


                             New Orleans, Louisiana this 2nd day of July, 2019.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




18   McGee v. W. Express, Inc., No. 3:15-3673, 2016 WL 11372246, at *1 (N.D. Tex. Jan. 4, 2016)
     (internal quotations and citation omitted). See Naranjo v. Thompson, 809 F.3d 793, 799
     (5th Cir. 2015) (“A § 1983 plaintiff, even if demonstrably indigent, is not entitled to
     appointed counsel as a matter of right.”).

                                                4
